Citation Nr: 1725303	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to service connection for hypertension.

3.  Whether an overpayment of VA compensation benefits was properly created regarding Naval Reserve drill pay in fiscal year 2011.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2003, from December 2005 to January 2007, and from September 2008 to August 2009.  He also served on inactive duty in the Naval Reserve.
This case comes to the Board of Veterans' Appeals (Board) on appeal from January and March 2011 rating decisions, and an April 2015 administrative decision on withholdings by the in Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Veteran filed a March 2011 Notice of Disagreement (NOD) with a January 2011 denial of service connection for hypertension.   The March 2011 NOD included other service connection and increased initial evaluation claims.  Following a March 2011 rating decision granting a temporary total evaluation for his service-connected lumbar spine disability, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in February 2012.  The Veteran perfected an appeal as to the issues of service connection for hypertension and TDIU with a May 2013 VA Form 9.  

The Veteran disputed a November 2014 proposal to reduce his compensation based on the receipt of Naval Reserve drill pay in fiscal year (FY) 2011.  An April 2015 administrative decision on a withholding of compensation for Naval Reserve drill pay for fiscal year 2011 was implemented.  The Veteran perfected an appeal as to this issue in June 2016.

The Board notes that the Veteran has filed invalid VA Form 21-22's, Appointment of Veterans' Service Organization as Claimant Representative.  See VA Form 21-22 dated December 2009 and June 2016.  VA has sent the Veteran several notices regarding his omission of the second page of the appointment, showing acknowledgment by the appointed representative.  See Correspondence dated April 2016, August 2016, and September 2016.  

VA also contacted the Veteran's proposed representative in August 2016; the representative informed VA that they had no record of being retained by the Veteran.  See Report of Contact dated August 2016.  The Veteran has not obtained another representative; therefore, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The issues of service connection for hypertension and whether an overpayment of compensation benefits was properly created related to Naval Reserve drill pay for fiscal year 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for a single disability (lumbar spine), evaluated at 40 percent disabling, and has a combined disability rating of at least 70 percent, both effective from August 7, 2009.

2.  The Veteran is precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein constitutes the full benefit sought on appeal further discussion of VCAA is not necessary at this time.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

TDIU

The Veteran is service connected for a lumbar spine disability, evaluated at 40 percent disabling, effective August 7, 2009.  

The Veteran is service connected for additional disabilities, with a combined disability rating of at least 70 percent, effective August 7, 2009, meeting the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).  

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran was awarded disability benefits from the Social Security Administration, effective June 30, 2011 on the basis of degenerative disc disease, PTSD, and hearing loss.  The Veteran was noted to have a high school education and lacked transferable skills to perform other work within his physical and mental residual capacity.  The Administrative Law Judge also noted that there were no jobs existing in significant number which the Veteran can perform.  See SSA Decision dated April 2012.  

The Board finds that the Veteran precluded from obtaining or maintaining any gainful employment by reason of his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A total disability rating due to individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

Service Connection

The Veteran filed a service-connection claim for hypertension, asserting he was treated for hypertension in August 2009, while in service.  See Application for Compensation dated December 2009.  The Veteran appealed a January 2011 denial of service connection for hypertension and requested a local hearing before a member of the Board in a VA Form 9 dated May 2013.  In a November 2015 statement, the Veteran elected an informal RO conference hearing instead.  As the RO schedules DRO hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

The Veteran was afforded a VA examination in December 2010.  The Veteran reported that he had intermittent fluctuations of his blood pressure that resulted in nose bleeds and were worsened by back pain.  The Veteran denied having been prescribed medication for hypertension or being diagnosed with hypertension.  The December 2010 VA examiner opined that there was no clinical or objective evidence of hypertension and declined to provide further opinion or rationale.  The Board notes the Veteran's blood pressure readings on July 2008 were 150/103, which equates to some evidence of elevated blood pressure in service.  See Periodic Health Assessment dated July 2008.  

The Board notes service treatment records that follow this exam appear to have been received in May 2012.  Specifically, the Periodic Health Assessment dated July 2008 was not included in the records received prior to December 2010.  

The Board notes that VA treatment records show the Veteran is currently prescribed a medication for reduction of blood pressure.  The Board finds that VA should obtain an additional opinion as to the etiology of the Veteran's claimed hypertension disability.  The RO should in ensure the VA examiner provides an opinion with adequate rationale based on a review of the entire service treatment record.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).
Withholding

In various written responses throughout the appeal period, the Veteran has consistently challenged the validity of the drill pay withholding, proposed by a November 2014 notification letter and implemented in an April 2015 decision.  

In a statement dated November 2014, the Veteran asserted that he did not receive drill pay for 4 days in fiscal year (FY) 2011.  

In a June 2016 VA Form 9, filed in response to an April 2016 SOC that addressed overpayment of benefits due to drill pay, the Veteran continued to assert that he did not received drill pay for fiscal year 2011 and that he medically retired from the Naval Reserve in 2010.  

IRS information for the calendar year of 2011 indicates some wages were paid to Veteran from the Department of the Navy.  See Income and Tax Statements received November 2014.  The Board has located one Department of Defense Manpower notification that indicates the Veteran did not have active duty service within one year of July 2012; this notice also does not show he received drill pay for 4 days in fiscal year 2011.  See Status Report dated July 2012.  

As there remains some uncertainty over whether the Veteran received drill pay in FY 2011, and if so, the amount received, it would be helpful to the Board if a full audit/financial accounting for the period covered by all overpayments, which clearly shows the specific amount of the overpayment, how it was calculated, and when it was recouped, was associated with the claims folders.   The RO should also provide such accounting to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.
2.  Schedule an informal RO conference hearing in regard to the claim for service connection for hypertension as indicated by the Veteran's November 2015 correspondence.

3.  Obtain an additional opinion regarding the Veteran's claimed hypertension disability.  The examiner must review the record and must note that review in the report. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.

	a)  Has the Veteran manifested a hypertension 	disability at any time since discharge?

	b)  If so, is it at least as likely as not (50 percent or 	greater probability) that hypertension manifested in 	service or within one year following separation from 	service?

4.  Set forth in the record a written paid and due audit of the Veteran's compensation account for those periods associated with the reported overpayments (i.e., drill pay in FY 2011).  

The audit should reflect, on a month-by-month basis, the amount actually paid to the Veteran, as well as the amount properly due.  In addition, the audit should include the terms for withholding monies to satisfy any debt.  

A copy of this written audit should be placed in the claims file and another provided to the Veteran.

5. If any benefit sought is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


